Case 2:17-cv-11910-MAG-DRG ECF No. 466 filed 10/26/18         PageID.12532    Page 1 of 26




                 IN THE UNITED STATES DISTRICT COURT
                FOR THE EASTERN DISTRICT OF MICHIGAN
                          SOUTHERN DIVISION

 USAMA JAMIL HAMAMA, et al.,

       Petitioners and Plaintiffs,                    Case No. 2:17-cv-11910
                                                      Hon. Mark A. Goldsmith
 v.                                                   Mag. David R. Grand

 REBECCA ADDUCCI, et al.,                             Class Action

       Respondents and Defendants.

               RESPONDENTS/DEFENDANTS’ OPPOSITION TO
                   PETITIONERS/PLAINTIFFS’ MOTION
                       FOR SANCTIONS (ECF 381)


                             Statement of Issue Presented

        Have Petitioners established that Respondents’ conduct in this litigation

  amounts to an “unconscionable scheme calculated to interfere with the judicial

  system’s ability to adjudicate a matter” that would warrant this Court to exercise its

  inherent authority to enter sanctions?

  Respondents’ Answer: No

                     Controlling or Most Appropriate Authority

  Plastech Holding Corp. v. WM Greentech Auto. Corp, 257 F. Supp. 3d 867 (E.D.
  Mich. 2017)
Case 2:17-cv-11910-MAG-DRG ECF No. 466 filed 10/26/18           PageID.12533   Page 2 of 26




 I.     Introduction

        Petitioners can no longer plausibly deny that Iraq is repatriating class

  members. As a result, Petitioners’ Zadvydas claim fails as a matter of law. Moreover,

  despite Petitioners’ arguments to the contrary, the evidence shows that Iraq is issuing

  travel documents for class members regardless of whether they are volunteering to

  return to Iraq. Facing these undeniable facts, Petitioners now attempt to redirect this

  Court’s attention to prior statements and messages of officials from both the

  governments of the United States and Iraq, most of them taken out of context, in a

  futile attempt to show that Respondents somehow misled this Court—in January

  2018—about Iraq’s willingness to repatriate class members. And, as a consequence,

  Petitioners argue that this Court should release all class members unless

  Respondents can procure a travel document within two weeks. However, once this

  Court takes into account all of the facts, including the context of when certain

  challenged statements were made, the impact of this litigation on the repatriation

  process, and that fact the agreement between the governments of the United States

  and Iraq was at an embryonic stage when this lawsuit started, and continues to evolve

  to this day, it will see that the sanctions motion lacks merit.

        This Court should deny the motion for several reasons. First, and most

  important, is the fact that Respondents’ statements were truthful when submitted to
Case 2:17-cv-11910-MAG-DRG ECF No. 466 filed 10/26/18         PageID.12534     Page 3 of 26



  the Court as evidence of Respondents’ plans for the repatriation of Iraqi nationals.

  As addressed in more detail below, Respondents acknowledge that Deputy Assistant

  Director John Schultz’s single line in his declaration made in November 2017,

  concerning the June 2017 charter flight was initially postponed to July 2017, does

  not provide every detail of the interplay between Respondents, the government of

  Iraq, and this Court’s temporary restraining orders (TROs) and preliminary

  injunction. Respondents submitted the statement to the Court to provide background

  on what Respondents’ plans had been to remove class members to Iraq before they

  have been prevented from doing so by the Court’s TROs and, eventually, the

  preliminary injunction. Schultz’s declaration filed in support of this response and

  attached hereto as Exhibit A, demonstrates why there was a good faith basis for

  doing so. Similarly, Respondents acknowledge that Schultz and Michael Bernacke

  provided conflicting statements on whether Respondents intended to procure travel

  documents from Iraq for the June 2017 charter flight, or whether the flight would

  have travel to Iraqi based on a manifest only. Bernacke’s declaration, filed in support

  of this response and attached hereto as Exhibit B, explains that this conflict is

  immaterial because utilizing either method would have led to the exact same result—

  class members would have been removed to Iraq. Because these statements, and all

  of Respondents statements to this Court in the course of this intense, docket-heavy

  litigation, have been made in good faith and not designed to mislead either the Court

  or Petitioners, the Court should deny this motion for sanctions.

                                            2
Case 2:17-cv-11910-MAG-DRG ECF No. 466 filed 10/26/18        PageID.12535    Page 4 of 26



        Second, the Court should deny this motion because it is premised on the highly

  speculative notice that, but for the alleged false statements, the Court would have

  granted preliminary relief to the Zadvydas subclass. Petitioners’ evidence that they

  were entitled to classwide Zadvydas rested solely on: (a) the fact that many class

  members had previously been released, mostly years ago, on orders of supervision

  because the United States could not remove them to Iraq; and (b) the 8 letters from

  the Iraqi Consul General in Detroit stating that there was insufficient evidence of

  Iraqi nationality to grant travel documents. The catalyst for this entire lawsuit,

  however, was undeniably the increased engagement between the governments of the

  United States and Iraq on the repatriation of Iraqi nationals which began in early

  2017. See, e.g., Pet’rs’ TRO, ECF No. 11. Petitioners may dispute the significance

  of various aspects of that engagement, but they cannot plausibly argue that the

  situation with Iraq is the same as when they were released under orders of

  supervision years ago. Moreover, the 8 letters did not provide a sufficient basis for

  this Court to find that there was no significant likelihood of removal in the

  reasonably foreseeable future (“SLRRFF”) for the nearly 300 Iraqi nationals who

  were detained at the time of the Court’s January 2, 2018 order granting a preliminary

  injunction. Thus, because Petitioners had an inadequate record to demonstrate

  SLRRFF on behalf of the Zadvydas subclass, they were not harmed by having to

  engage in discovery or in filing their renewed Zadvydas preliminary injunction.



                                           3
Case 2:17-cv-11910-MAG-DRG ECF No. 466 filed 10/26/18         PageID.12536    Page 5 of 26



        Third, the Court should deny Petitioners’ motion because the Zadvydas

  subclass has not been harmed during the discovery period. On January 2, 2018, the

  Court granted widespread relief to virtually every class member who was not already

  eligible to request release on bond under the pertinent detention statues. The only

  members of the Zadvydas subclass not eligible for bond hearings under the January

  2, 2018 order were a small number of individuals detained under 8 U.S.C. § 1225,

  who later filed individual habeas petitions. See ECF No. 265. Thus, to the extent that

  class members were unable to obtain release on bond or through habeas, their

  continued detention is the result of those proceedings, and not because Respondents

  are unable to demonstrate that there is SLRRFF.

        Finally, the Court should deny Petitioners’ motion because to the extent they

  identified statements that they believed to be false or misleading, they should have

  brought it to the attention of Respondents first, and provided Respondents an

  opportunity to correct the record if necessary. The allegedly false statements are in

  declarations filed 10-14 months ago (as attachments to an opposition to a preliminary

  injunction on which Petitioners actually secured broad relief). Petitioners received

  the underlying documents through discovery this summer, and deposed both Schultz

  and Bernacke in July 2017. The parties attended a hearing status conference on July

  19, 2018, and had submitted a Joint Statement of the Issues on July 9, 2018 (ECF

  No. 331), and not once did Petitioners raise the issues of the allegedly false

  statements with Respondents. Again, on August 27, 2018, the parties submitted

                                            4
Case 2:17-cv-11910-MAG-DRG ECF No. 466 filed 10/26/18           PageID.12537      Page 6 of 26



  another Joint Statement of Issues (ECF No. 373). It was not until Petitioners

  requested Respondents’ LR 7.1 concurrence on the motion for sanctions that

  Respondents were aware of the allegations, yet even in seeking concurrence

  Petitioners did not disclose the nature of the allegations, only that the statements

  where “scattered through those three declarations.” Ex. C. Tellingly, Petitioners filed

  this motion simultaneously with their renewed motion for relief on the Zadvydas

  claim. The Court should not exercise its inherent authority under these circumstances

  where the motion is clearly a litigation tactic designed to resurrect Petitioners’ failing

  Zavydas claim.

II.     Background

        Petitioners/Plaintiffs’ Motion for Sanctions (ECF No. 381) is premised on

  their argument that, but for the allegedly false and misleading statements in the

  declarations of two U.S. Immigration and Customs Enforcement employees—John

  Schultz and Michael Bernacke—this Court would have granted preliminary

  injunctive relief to the Zadvydas subclass. Pet’rs’ Mot. Sanct. at 2-3. According to

  Petitioners, the discovery that followed this Court’s January 2, 2018 Order (ECF No.

  191), and Petitioners’ Renewed Motion for a Preliminary Injunction under Zadvydas

  (ECF No. 376), would have been unnecessary but for these statements. Id.

  Accordingly, they seek not only the release of every Zadvydas subclass member who

  has been detained for six months or longer, but also their costs for conducting



                                              5
Case 2:17-cv-11910-MAG-DRG ECF No. 466 filed 10/26/18        PageID.12538    Page 7 of 26



  discovery, drafting their renewed preliminary injunction motion, and for drafting

  their sanctions motion.

        Petitioners/Plaintiffs’ Motion for a Preliminary Injunction on Detention Issues

  (ECF No. 138)—Petitioners’ first request for release under Zadyvdas—which

  Petitioners filed on November 11, 2017, was based on two arguments: (1) that it was

  “unclear whether Iraq will actually allow any particular individual’s repatriation—

  whether by issuing travel documents or making other arrangements to accept

  removal—and if so, how long that process will take;” and (2) that for most class

  members it would “take additional months, if not years, for their MTRs and reopened

  proceedings to be finally adjudicated, during which time the government is

  prohibited from removing them.” Id. Pg ID 3379. Addressing Petitioners’ second

  argument, this Court agreed with Respondents that “the end point of the legal process

  is reasonably foreseeable,” and thus did not provide a basis for relief under

  Zadvydas. Order, ECF No. 191, Pg ID 5324, 5334.

        Addressing Petitioners’ first argument, this Court held that “there [was]

  insufficient evidence in the record to determine whether Iraq is willing to accept

  class-wide repatriation,” and accordingly deferred ruling on the Zadvydas claim

  pending further discovery. ECF No. 191, Pg ID 5324. The Court noted Petitioners’

  argument that Respondents had “not provided any “particularized evidence” that

  removal can be effected in the reasonably foreseeable future.” Id. Pg ID 5330 (citing

  Pet’rs’ Mot. Sanc., at 21). Specifically, it noted Petitioners’ argument that

                                           6
Case 2:17-cv-11910-MAG-DRG ECF No. 466 filed 10/26/18         PageID.12539    Page 8 of 26



  Respondents’ had only provided “vague representations about its agreement with

  Iraq and that country’s supposed willingness to relax its policies regarding issuance

  of travel documents.” Id. Pg ID 5330-31. Additionally, the Court noted Petitioners’

  argument that “since the alleged policy change was announced, several putative

  members have unsuccessfully attempted to receive their travel documents from the

  Iraqi government.” Id. (citing Pet’rs’ Mot. Sanc., at 22). This evidence amounted to

  8 letters from the Consulate General of the Republic of Iraq in Detroit, between April

  and October of 2017, declining to issue travel documents. See ECF No. 138-22, Pg

  ID 3651-58.

        In opposing the motion for a preliminary injunction on the Zadvydas claim,

  Respondents were forced with trying to demonstrate SLRRFF for all of the detained

  Iraqi nationals. The fact that the Court’s two TROs (ECF No. 32, entered June 22,

  2017, covering Iraqis within the jurisdiction of the Detroit Field Office, and ECF

  No. 43, entered June 26, 2017, expanding the June 22 TRO nationwide) and the

  Court’s July 24, 2017 preliminary injunction (ECF No. 87), prevented Respondents

  from removing all but a few the class members made this especially challenging.

        Accordingly, Respondents attempted to demonstrate SLRRFF through the

  declarations of Schultz and Bernacke, two employees with U.S. Immigration and

  Customs (“ICE”), Enforcement and Removal Operation's (“ERO”) Removal

  Management Division (“RMD”), Removal and International Operations (“RIO”)

  unit. See Schultz Decl., ECF No. 158-2; see also Bernacke Decl., ECF No 184-2.

                                            7
Case 2:17-cv-11910-MAG-DRG ECF No. 466 filed 10/26/18         PageID.12540     Page 9 of 26



  Schultz’s declaration addressed several points relevant to the SLRRFF analysis as of

  November 30, 2017, the day he executed his declaration. This Court’s opinion cites

  three substantive paragraphs of Schultz’s declaration:

  • “Recent negotiations between the governments of the United States and Iraq have
    resulted in increased cooperation in removal of Iraqi nationals ordered removed
    from the United States. Travel documents for many Iraqi nationals are now being
    approved directly by Baghdad and the travel documents are then subsequently
    issued by Iraq officials in the U.S.” Schultz Decl. ¶ 4, ECF No. 158-2.

  • “ICE originally had a charter flight scheduled in June 2017 that was rescheduled
    for July 2017 in view of the court’s original order; however, ICE was not able to
    effectuate that flight due to the Court’s July 24th order. Thus, ICE must obtain
    individual travel documents on a case-by-case basis as aliens are excluded from
    the class.” Id. ¶6.

  • “To minimize the risk of having to ask a foreign government to re-issue or extend
    an expired travel document, ICE waits until there are no impediments to request
    a travel document. Thus, ICE currently does not have travel documents for all
    detained final order Iraqis. Of the detained Iraqi nationals subject to final orders
    of removal, ICE believes that the central government of Iraq in Baghdad will
    issue travel documents should the court lift the injunction that currently prevents
    removals to Iraq. The documentary evidence of these detainees’ identity in each
    alien’s official immigration file strongly supports their Iraqi nationality.” Id. ¶8.

  See Opinion, ECF No. 191, Pg ID 5331. Similarly, Bernacke’s declaration addressed

  several points relevant to the SLRRFF analysis as of November 30, 2017, the day he

  executed his declaration. This Court’s opinion cites three substantive paragraphs of

  his declaration:

  • “The agreement between the United States and the Iraqi Ministry of Foreign
    Affairs (MFA) is not memorialized in any written agreement or treaty. It is a
    product of ongoing diplomatic negotiations.” Bernacke Decl., ¶ 4, ECF No. 184-
    2.



                                            8
Case 2:17-cv-11910-MAG-DRG ECF No. 466 filed 10/26/18          PageID.12541    Page 10 of 26



   • “Based on this agreement, the United States planned to schedule the return of all
     Iraqi nationals with final orders of removal in the United States. The agreement
     does not contemplate any numeric limitation on the number of removals in total
     or on an annual basis.” Id. ¶ 5.

   • “The government of Iraq agreed to accept these removals via charter mission. As
     a charter mission, rather than a removal conducted via commercial airline flight,
     formal travel documents are not required. Instead, ICE submits a proposed
     manifest for the charter flight to Iraqi officials for approval. The manifest for the
     charter scheduled for June 17 included approximately 60 individuals. A charter
     flight, depending on which aircraft is available, can hold as many as 150
     individuals for removal.” Id. ¶ 6.

   See Opinion, ECF No. 191, Pg ID 5331-32. Based on these statements, and the thin

   evidence offered by Petitioners to argue that there was no SLRRFF for the entire

   Zadvydas subclass, this Court found that it could not “make a determination

   regarding whether Iraq will accept repatriation of the class.” Id. Specifically, the

   Court noted that “it is unclear whether Iraq has agreed to repatriate all 1400 putative

   class members at issue here, and if so, what conditions may have been attached that

   could impact on whether removal is likely.” Id.


III.     Argument

   A.    Respondents’ statements were truthful, not designed to mislead the Court
         or Petitioners, and are corroborated by other evidence, including Iraq’s
         demonstrated practice of issuing travel documents to class members,
         regardless of their willingness to return to Iraq.

         Petitioners’ primary argument is that Respondents’ statements about their

   plans to repatriate Iraqi nationals using charter flights were false or misleading, and

   caused this Court to defer ruling on the Zadvydas claim. Pet’rs’ Mot. Sanc. at 3-4.


                                             9
Case 2:17-cv-11910-MAG-DRG ECF No. 466 filed 10/26/18          PageID.12542    Page 11 of 26



   Petitioners divide these statements into four categories: “1) statements that the U.S.

   reached an agreement with Iraq in 2017, and that Iraq was willing to accept the return

   of all Iraqi nationals with final orders of removal without limitation; 2) claims that

   ICE could secure travel documents for all Iraqi nationals but did not attempt to do

   so because of the preliminary injunction; 3) statements that Iraq will accept charter

   flights using manifests rather than requiring travel documents; and 4) statements that

   the June and July 2017 flights were cancelled as a result of this Court’s injunctions.”

   Id. at 5-6. In so doing, Petitioners carefully select only the documents that support

   their allegations, seemingly pretend that context does not matter, and neglect to

   mention how Iraq’s demonstrated willingness to issue travel documents to Iraqi

   nationals—regardless of whether they are volunteers—demonstrates the accuracy

   of Respondents’ statements.1


    1. Iraq has in fact agreed to the return of 1400 Iraqi nationals with final orders
       of removal.


   1
     Petitioners also make an invidious claim that Respondents declarations were
   “carefully hedged to allow the declarants to disclaim responsibility. In some
   instances where a declarant had personal knowledge of adverse facts, a different
   declarant was used to tell as false story.” Pet’rs’ Mot. Sanc., at 5, n.3. The sole
   example Petitioners provide is the discrepancy between Schultz and Bernacke’s
   understandings of whether the June 2017 charter flight would have been conducted
   using a manifest or travel documents. Id. As discussed herein, the declarants had
   different understandings of what the plan would have been for charter flights that
   never actually went forward following the nationwide TRO and eventually the
   preliminary injunction, ECF No. 87. Moreover, the difference was immaterial in that
   the result is exactly the same: Iraqi nationals would have been repatriated to Iraq on
   the charter flights.

                                             10
Case 2:17-cv-11910-MAG-DRG ECF No. 466 filed 10/26/18         PageID.12543     Page 12 of 26



         First, Petitioners argue that “Respondents said that Iraq agreed to the return

   of all Iraqi nationals with final orders of removal, knowing that it was untrue.”

   Pet’rs’ Mot. Sanc. at 6. In discovery, Respondents produced a cable from the United

   States Embassy in Baghdad dated March 12, 2017, which discusses the outcome of

   a meeting between American officials and the Iraqi Inter-ministerial Committee on

   Deportations which has been specifically set up to address the repatriation of Iraqi

   nationals form the United States to Iraq. See Schultz Dec. 9/28/2018, ¶ 6, Ex. 1. That

   e-mail specifically discusses the steps that will be taken “to commence the return of

   over 1400 Iraqj nationals ordered deported from the United States.” Id. Because the

   agreement did not place any limitations on the 1400 Iraqi nationals Iraq would

   accept, it forms the basis for Respondents’ statements that Iraq will accept all Iraqi

   nationals with final orders of removal, regardless of whether they are volunteers or

   asylum seekers. Id. Despite having this document in their possession, and using it

   has an exhibit during the depositions, Petitioners do not even acknowledge this

   document in the pertinent section of their brief. See Pet’rs’ Mot. Sanc. 6-8.

         Petitioners also question the existence of the agreement based on 280 travel

   document requests that Respondents submitted in May and June of 2017, but never

   issued by Iraq. Pet’rs’ Mot. Sanc. 6. These travel document requests were made as

   part of the large scale charter flights Respondents were planning for the summer of

   2017. Schultz Dec. 9/28/2018, ¶ 8. After the Court entered the preliminary injunction

   on July 24, 2017, however, Respondents no longer pursued those requests. Id., ¶¶ 4.

                                            11
Case 2:17-cv-11910-MAG-DRG ECF No. 466 filed 10/26/18        PageID.12544     Page 13 of 26



   29. Similarly, the “blanket denial” of the 24 travel document requests cited in

   Petitioners’ motion to undermine the basis of the agreement were unrelated to the

   280 requests that Respondents made in May and June of 2017. Id., ¶ 9. These appear

   to be requests that were made years earlier, before the agreement in March 2017. Id.

         Petitioners also cite the postponement and eventual cancellation of the June

   2017 charter flight as an example of the lack of an agreement with Iraq. Pet’rs’ Mot.

   Sanct. 6. A contemporaneous e-mail relating a discussion with the Iraqi Ambassador

   to Iraq undermines that assertion: “Ambassador Yaseen has offered to provide the

   travel documents for the deportees from Washington, without waiting for the go

   ahead from Baghdad.” Schultz Dec. 9/28/2018, ¶ 11, Ex. 7. The June 2017 flight

   was postponed and eventually cancelled, as discussed in more detail below, but the

   Iraqis continued to work with Respondents up until the July 24, 2017 preliminary

   injunction ultimately prevent the charter for going forward. Schultz Dec. 9/28/2018,

   ¶¶ 19, 24. This included 80 interviews that the Iraqi Consulate completed in July

   2017. Id., ¶ 28.

         Petitioners further cite to                                        as evidence

   that Respondents had misrepresented Iraq’s willingness to cooperate with removals.

   Pet’rs’ Mot. Sanct. 6-7. Petitioners are referring to a



   Schultz Dec. 9/28/2018, ¶ 30.

                                                                               . Id.

                                             12
Case 2:17-cv-11910-MAG-DRG ECF No. 466 filed 10/26/18           PageID.12545     Page 14 of 26



                          . Id. The e-mail from the “Deputy Chief of Staff” cited in

   Petitioners’ motion was not involved in the travel document process, and after

   receiving it, Schultz did not believe there were about problems with the travel

   document process. Id. ¶ 31. Finally, Petitioners claim that Iraq will not accept forced

   repatriation of Iraqi nationals. Pet’rs’ Mot. Sanct. 8. Iraq has already issued 15 travel

   documents for Iraqi nationals who refused to sign the volunteer form at issue in this

   lawsuit, and on July 2, 2018, several Iraqi officials communicated to Schultz that

   Iraq would issue travel documents to all individuals it determines are Iraqi nationals,

   regardless of whether they are returning voluntarily. Schultz Dec. 9/28/2018, ¶ 45.


    2. Respondents believe they will secure travel documents for all Iraqi
       nationals with final removal orders.

         Petitioners also challenge the statements in the declarations of Schultz and

   Bernacke declarations about why, in November and December 2017, Respondents

   did not have travel documents for all detained final order Iraqi class members.

   Pet’rs’ Mot. Sanc., 9 (citing Schultz Decl. ¶ 8, ECF 158-2; Bernacke Decl. ¶10, ECF

   184-2). Both declarations were offered in support of Respondents’ opposition to the

   motion for a preliminary injunction on detention issues, to explain why Respondents

   were not pursing travel documents for the detained Iraqi nationals. At the time

   Schultz and Bernacke offered their declarations, Respondents were only seeking

   travel documents for individuals going through the voluntary removal process.

   Schultz Dec. 9/28/2018, ¶ 50; Bernacke Decl. 9/28/2018, ¶ 11. More recently,

                                              13
Case 2:17-cv-11910-MAG-DRG ECF No. 466 filed 10/26/18         PageID.12546     Page 15 of 26



   Respondents have expanded this process and are now seeking travel documents for

   individuals whom Respondents believe may no longer be subject to the Court’s

   preliminary injunction before the travel document expires. Schultz Dec. 9/28/2018,

   ¶ 51; Bernacke Decl. 9/28/2018, ¶ 12.


    3. Respondents believe that Iraq will issue travel documents for every Iraqi
       national with a final order of removal from the United States, making it
       unnecessary to coordinate flights based on “manifests” alone.

         Petitioners also argue that Respondents’ statements about using charter flights

   based on manifest, instead of travel documents, was false. Pet’rs’ Mot. Sanct. 9-10.

   Respondents had used the manifest procedure before the March 2017 agreement

   with Iraq due to the limited cooperation with the Iraqi Embassy in Washington, D.C.

   Schultz Dec. 9/28/2018, ¶ 37. After the agreement, however, Schultz understood that

   Iraqi would be issuing travel documents. Id. In fact, Schultz originally thought the

   April 2017 charter flight was going to be based on a manifest, but the night before

   the flight was scheduled to leave, Iraq produced travel documents for he individuals

   on the flight. Id., ¶ 38. Schultz and Bernacke had different understandings of whether

   the planned charter flights would be utilized using manifests or travel documents,

   both agree that there is no function difference. Schultz Dec. 9/28/2018, ¶ 38;

   Bernacke Decl. 9/28/2018, ¶¶ 6-7. Moreover, because the consular interviews held

   since May 2018 have been successful in terms of procuring travel documents, there

   is no present need for Respondents to pursue the manifest option. Schultz Dec.


                                            14
Case 2:17-cv-11910-MAG-DRG ECF No. 466 filed 10/26/18            PageID.12547     Page 16 of 26



   9/28/2018, ¶ 39. Finally, Iraq agreed in the past, and continues to agree to allow

   charter flights for the repatriation of Iraqi nationals. Id., ¶ 41. There was a charter in

   May 2018, and another is scheduled later in 2018. Id.


    4. Respondents continued to utilize its full efforts to schedule charter flights
       in June and July of 2017, and maintains that the detained Iraqi nationals
       with final orders would have been removed via charter flights had it not
       been for the Court’s injunctions.

         Petitioners also contend that “ICE said that the June and July 2017 flights

   were cancelled as the result of this Court’s injunction, knowing that was untrue.”

   Pet’rs’ Mot. Sanc. 10. To provide much needed context, Schultz details not only the

   steps ICE had taken to schedule the flights prior to the first TRO, he also provides

   details of Iraq’s cooperation up until this Court entered the preliminary injunction

   on July 24, 2017. Schultz Decl. 9/28/2018, ¶¶ 10-29. Specifically, an e-mail on June

   16, 2017 states that, “Ambassador Yaseen has offered to provide the travel

   documents for the deportees from Washington, without waiting for go ahead from

   Baghdad. He needs the information on who is to be deported, so they can research

   and confirm citizenship.” Id. ¶ 11, Ex. 7. ICE was planning for a large charter flight

   to depart the United States on June 28, 2017. Id., ¶ 12. To that end, ICE transported

   a number of Iraqi nationals to an ICE staging facility in Arizona to facilitate

   interview with Iraq officials. Id.

         On June 22, 2017, the Court entered a TRO that prevented ICE from removing

   Iraqi nationals under the jurisdiction of the ICE’s Detroit Field Office. There were

                                              15
Case 2:17-cv-11910-MAG-DRG ECF No. 466 filed 10/26/18          PageID.12548    Page 17 of 26



   approximately 60 Iraqi nationals with final orders in ICE custody who could still be

   removed because they were not covered by the first TRO, ICE proceeded with plans

   to have Iraqi government officials interview detainees at the staging facility in

   Arizona on June 25, 2017. Schultz Decl. 9/28/2018, ¶ 12. The Iraqis postponed the

   interviews at the last minute, which may have been a result of the Eid Al-Fitr holiday.

   Id. ¶ 14. Because the interviews had not gone forward as scheduled, and because

   Respondents had not yet received approval to land in Iraq, on June 26, 2017,

   Respondents postponed the flight for additional time to work with the Iraqi

   Government on identifying an appropriate date to reschedule the June charter flight.

   Id. ¶¶ 4, 15. Later that evening, the Court extended the TRO to cover Iraqi nationals

   nationwide. ECF No. 43. The TRO for the expanded class was set to expire on June

   10, 2017. Id.

         ICE continued working to reschedule the charter flight, and on July 5, 2017,

   Schultz received an e-mail indicating that the Iraqi Prime Minister’s Office had

   given the Iraqi Ministry of Foreign Affairs “the go-ahead on deportations.” Schultz

   Decl. 9/28/2018, ¶ 19, Ex. 13. On July 5, 2017, this Court held a hearing on

   Petitioners’ motion to extend the TRO and to expedite the briefing schedule. See

   Order, ECF No. 61. The following day, this Court entered an order extending the

   TRO to July 24, 2017, at 11:59 PM. Id.

         Despite the extension of the TRO, ICE continued to work on scheduling a

   flight that could remove 60 Iraqi Nationals on July 25, 2017. Schultz Decl.

                                             16
Case 2:17-cv-11910-MAG-DRG ECF No. 466 filed 10/26/18          PageID.12549    Page 18 of 26



   9/28/2018, ¶ 26. The flight that ICE had originally scheduled for June 2017,

   however, had to be cancelled on July 12, 2017, to avoid certain charges. Id. ¶ 27. By

   July 19, 2017, the Iraqi Consulate had interviewed 80 Iraqi nationals in preparation

   for a flight later that month. Schultz Dec. 9/28/2018, ¶ 28. On July 24, 2017,

   however, this Court entered a preliminary injunction. ECF No. 87. After the Court

   entered the preliminary injunction, ICE stopped pursuing the travel document

   requests that it had made in May and June, including the requests for the 80

   individuals that the Iraqi Consulate had interview in July. Schultz Decl. 9/28/2018,

   ¶ 29.


   B. Respondents have not withheld material information.

           Petitioners also allege that Respondents withheld material information

   because they: (1) objected to Petitioners’ discovery requests that were served before

   the Court ruled on the preliminary injunction on detention issues; (2) did not disclose

   that Respondents                                        for Iraq based on difficulties

   in obtaining travel documents; and (3) that Iraq had a long–standing policy against

   forced repatriation, and required Iraqi nationals to sign forms indicating their desire

   to return to Iraq before they would issue travel documents. Pet’rs’ Mot. Sanc.,12-13.

   All three arguments are baseless.

           First, Petitioners cannot plausibly deny that Respondents had the right to

   object to their discovery requests. The Court allowed Petitioners to serve discovery


                                             17
Case 2:17-cv-11910-MAG-DRG ECF No. 466 filed 10/26/18          PageID.12550    Page 19 of 26



   requests before considering the preliminary injunction motion, and permitted

   Respondents to object. See Order, ECF No. 153. After considering the parties’

   positions, the Court decided that it was not prudent to proceed with Petitioners

   “extensive and far-reaching” discovery at that time. Id. To preserve Petitioners’

   opportunity to seek discovery should it have been necessary to respond to

   Respondents’ response to the preliminary injunction on detention issues, however,

   the Court expressly granted Petitioners the opportunity to seek leave “to extend the

   time to file a reply brief and to take discovery after the Government’s response is

   filed.” Id. Pg ID 3936. Petitioners opted to forgo that procedure, and instead

   requested expedited discovery related to class certification issues. See ECF Nos. 160,

   166.

          Second,



                                    .” Bernacke Decl. 9/28/2018, ¶ 8 (emphasis added).

   In fact, visa sanctions have only been implemented “upon eight countries in the past:

   Guyana in 2001; the Gambia in 2016; Cambodia, Eritrea, Guinea, and Sierra Leone

   in 2017; and Burma and Laos in 2018.” Schultz Decl. 9/28/2018, ¶ 36.

          On or around July 20, 2017, twenty-seven (27) draft



                             Schultz Decl. 9/28/2018, ¶ 30.

                                                              Schultz Decl. 9/28/2018, ¶

                                            18
Case 2:17-cv-11910-MAG-DRG ECF No. 466 filed 10/26/18         PageID.12551     Page 20 of 26



   30. To be classified as recalcitrant, a country may be considered to be

   “uncooperative.” Schultz Decl. 9/28/2018, ¶ 33. Factors that could lead to a country

   being classified as recalcitrant include: “hindering ICE’s removal efforts by refusing

   to allow charter removal flights into the country, and denials or delays in issuing

   TDs, such as passports.” Schultz Decl. 9/28/2018, ¶ 34. Since January of 2017,

   however, “DHS has removed Iraq from the list of recalcitrant countries maintained

   by ICE.” Schultz Decl. 9/28/2018, ¶ 32.

         Visa sanctions are issued against countries that deny or unreasonably delay

   acceptance of their nationals who have been ordered removed from the United

   States, but Iraq has been cooperating with the United States government at an

   acceptable level such that no visa sanctions would be necessary. Schultz Decl.

   9/28/2018, ¶ 35.



                                                    .” Schultz Decl. 9/28/2018, ¶ 30.



                           Schultz Decl. 9/28/2018, ¶ 30.      Contrary to Petitioners

   assertions,                                        . Schultz Decl. 9/28/2018, ¶ 30.

   This is because Iraq is accepting back their nationals who have been ordered

   removed from the United States. ICE “would not recommend sanctions against

   Iraq” because Iraq has been cooperating in the repatriation of its nationals. Bernacke

   Decl. 9/28/2018, ¶ 8.

                                             19
Case 2:17-cv-11910-MAG-DRG ECF No. 466 filed 10/26/18           PageID.12552     Page 21 of 26



         Third, Respondents are seeking and obtaining travel documents for Iraqi

   nationals regardless of whether they are volunteering to return to Iraq. The

   repatriation process is exactly the same for Iraqi nationals who declined to sign an

   Iraqi Government form stating that they were willing to return to Iraq as it is for Iraqi

   nationals who agreed to sign the GOI form, as well as for Iraqi nationals who are not

   presented with the form at all. Schultz Decl. 9/28/2018, ¶ 43. The evidence of this

   fact being that the Iraqi Government has thus far issued 15 TDs for Iraqi nationals

   who refused to sign the GOI voluntary return form at their consular interviews.

   Schultz Decl. 9/28/2018, ¶ 46. These TDs were then provided to ICE by the Iraqi

   Government on July 13, 2018 and on September 5, 2018. Schultz Decl. 9/28/2018,

   ¶ 46. In addition, at this time neither Schultz nor Bernacke are aware of any Iraqi

   national being denied a TD based upon their unwillingness to return to Iraq, and are

   instead only aware of individuals being denied TDs when the Iraqi Government

   determines that these individuals are not Iraqi nationals. Schultz Decl. 9/28/2018, ¶

   53; Bernacke Decl. 9/28/2018, ¶ 13, 18.

         In May 2018, the Iraqi Government asked Iraqi nationals at consular

   interviews to sign the voluntary form. Schultz Decl. 9/28/2018, ¶ 43. For the six

   individuals that declined to sign the form, ICE sought additional approval directly

   through its DOS counterpart in Baghdad. Schultz Decl. 9/28/2018, ¶ 43. In June and

   July 2018, the Iraqi Government continued to request Iraqi nationals to sign the

   voluntary form at consular interviews, despite ICE’s requests that they stop using

                                              20
Case 2:17-cv-11910-MAG-DRG ECF No. 466 filed 10/26/18           PageID.12553       Page 22 of 26



   the form. Schultz Decl. 9/28/2018, ¶ 43. In June and July 2018, ICE began sending

   a letter with limited biographical information to the Iraq Embassy for all Iraqi

   nationals participating in consular interviews. Schultz Decl. 9/28/2018, ¶ 43. In

   September 2018, the Iraqi Government did not ask Iraqi Nationals to sign the

   voluntary form at consular interviews, and ICE sent the biographical information

   letter for all participants in the interviews. Schultz Decl. 9/28/2018, ¶ 43.

         Again, on July 2, 2018, it was communicated to both Schultz and Bernacke

   by the Iraqi Ambassador, the Deputy Chief of Mission, and the First Secretary that

   the Iraqi Government expects to issue TDs for all individuals it determines to be

   Iraqi nationals, regardless of whether they state they wish to return to Iraq

   voluntarily. Schultz Decl. 9/28/2018, ¶ 45; Bernacke Decl. 9/28/2018, ¶ 17.


   C. Sanctions are not appropriate in this case.

         Based on the foregoing, Petitioners have not established that ICE engaged in

   bad faith conduct that would warrant exercise of this Court’s inherent authority to

   award the sanctions requested by Petitioners. In Plastech Holding Corp. v. WM

   Greentech Auto. Corp, 257 F. Supp. 3d 867 (E.D. Mich. 2017), this Court considered

   the circumstances under which litigation conduct could be sanctioned under the

   Court’s inherent authority. The plaintiff in Plastech was a company involved in

   developing, importing, and distributing products for motor vehicles. Id. at 869. The

   company had entered into an exclusive agreement with a foreign automotive


                                             21
Case 2:17-cv-11910-MAG-DRG ECF No. 466 filed 10/26/18         PageID.12554     Page 23 of 26



   company giving the plaintiff exclusive rights to distribute the company’s

   automobiles in the United States. Id. at 869-70. Plaintiff later sued a third company,

   alleging that the company for tortious interference and other claims, based on a

   theory that the company had entered into an agreement with the same foreign

   automotive company despite knowing that plaintiff had exclusive rights to that

   business. Id. at 870. When plaintiff filed suit, it attached a copy of the purported

   exclusive agreement to its complaint, and it served as the basis for its legal claims.

   Id. As it turned out, the agreement was a fabrication, which plaintiff acknowledged.

   Id. at 871.

         In considering whether the conduct amounted to fraud on the court, this Court

   noted a common definition, that it is conduct which “set[s] in motion some

   unconscionable scheme calculated to interfere with the judicial system’s ability to

   adjudicate a matter by improperly influencing the trier or unfairly hampering the

   presentation of the opposing party’s claim or defense.” Id. at 874 (quoting Aoude v.

   Mobile Oil Corp., 892 F.2d 1115, 1118 (1st Cir. 1989) (citing cases); see also New

   York Credit & Fin. Mgmt. Grp. v. Parson Ctr. Pharmacy, Inc., 432 Fed.Appx. 25

   (2d Cir. 2011) (same); Almeciga v. Ctr. for Investigative Reporting, Inc., 185

   F.Supp.3d 401, 427 (S.D.N.Y. 2016) (“[T]he essence of fraud upon the Court is

   when a party lies to the court and his adversary intentionally, repeatedly, and about

   issues that are central to the truth-finding process.”)). This Court also noted that

   fabricating evidence and submitting it to the court to support one’s claims has been

                                            22
Case 2:17-cv-11910-MAG-DRG ECF No. 466 filed 10/26/18          PageID.12555    Page 24 of 26



   found to amount to fraud on the court. Id. Because the record evidence showed that

   plaintiff’s use of the fabricated document was not innocent, and had harmed the

   defendant in causing it to end its business relationship with the foreign automotive

   company, this Court found that dismissal of the complaint with prejudice was an

   appropriate sanction. 253 F.Supp.3d at 877-79.

         In the present case, ICE’s conduct does not even remotely approach the

   standard for fraud on the court that would warrant the relief that Petitioners request,

   or any relief at all. As discussed in detail above and as supported by record evidence,

   the statements challenged in this motion were not false or materially misleading, but

   were instead offered in good faith to address specific points before this Court as it

   was considering Petitioners’ preliminary injunction in late 2017. At that time, to

   address the Zadvydas claim, Respondents were required to explain their position for

   why there was SLRRFF for the entire class of detained Iraqi nationals, despite the

   fact that approximately four months earlier the TRO and preliminary injunction

   effectively prevented removals for but a handful of individuals who had opted-out

   of the preliminary injunction. This was not an “unconscionable scheme calculated

   to interfere with the judicial system’s ability to adjudicate a matter,” but rather an

   attempt to explain how removals would work under the nascent agreement with Iraq

   after the process had been brought to a near complete stop. Moreover, it did not

   hamper Petitioners’ claims. Petitioners prevailed on the preliminary injunction, and

   with exception of small number of people detained under 8 U.S.C. 1225, all detained

                                             23
Case 2:17-cv-11910-MAG-DRG ECF No. 466 filed 10/26/18        PageID.12556     Page 25 of 26



   class members had the opportunity for a bond hearing. The fact that Petitioners had

   to conduct discovery and file a renewed preliminary injunction was a consequence

   of weakness of their Zadvydas claim. Moreover, the record does not establish that

   Respondents “lie[d] to the court and [their] adversar[ies] intentionally, repeatedly,

   and about issues that are central to the truth-finding process,” that would warrant a

   finding of fraud on the court. See Almeciga, 185 F.Supp.3d at 427. Accordingly,

   this Court should not grant the motion for sanctions.2


   D.    Conclusion

         For the reasons stated herein, the Court should deny Petitioners’ motion for

   sanctions.

   Dated: September 29, 2018                     Respectfully submitted,

   JOSEPH H. HUNT                                /s/ William C. Silvis
   Assistant Attorney General,                   WILLIAM C. SILVIS
   Civil Division                                Assistant Director
                                                 United States Department of Justice
   WILLIAM C. PEACHEY                            Office of Immigration Litigation
   Director                                      District Court Section
                                                 PO Box 868 Ben Franklin Station
   CARA E. ALSTERBERG                            Washington, DC 20044
   MICHAEL A. CELONE                             Tel: (202) 307-4693
   JOSEPH A. DARROW                              Fax: (202) 305-7000
   Trial Attorneys                               william.silvis@usdoj.gov

   2
     Petitioners also cite Michigan Rules of Professional Conduct 4.1 and 3.3, but do
   not provide any factual basis or argument for any claim that undersigned counsel
   violated their ethical duties to this Court. There is no record of counsel making
   knowingly false statements, or offering anything into evidence knowing it to be
   false.

                                            24
Case 2:17-cv-11910-MAG-DRG ECF No. 466 filed 10/26/18         PageID.12557    Page 26 of 26




                            CERTIFICATE OF SERVICE

             I hereby certify that on this date, I caused a true and correct copy of
      the foregoing Respondents/Defendants’ Opposition to Petitioners/Plaintiffs’
      Motion for Sanctions (ECF 381) to be served via CM/ECF upon all counsel
      of record.

      Dated: September 29, 2018                     Respectfully submitted,

                                                    /s/ William C. Silvis
                                                    WILLIAM C. SILVIS

                                                    Counsel for Respondents




                                             2
Case 2:17-cv-11910-MAG-DRG ECF No. 466-1 filed 10/26/18   PageID.12558   Page 1 of
                                     26




                    EXHIBIT A
Case 2:17-cv-11910-MAG-DRG ECF No. 466-1 filed 10/26/18            PageID.12559   Page 2 of
                                     26


                     IN THE UNITED STATES DISTRICT COURT
                    FOR THE EASTERN DISTRICT OF MICHIGAN
                              SOUTHERN DIVISION

USAMA JAMIL HAMAMA, et al.,

         Petitioners and Plaintiffs,
                                                       Case No. 2:17-cv-11910
                                                       Hon. Mark A. Goldsmith
 v.
                                                       Mag. David R. Grand
                                                       Class Action
REBECCA ADDUCCI, et al.,

         Respondents and Defendants.


                    DECLARATION OF JOHN A. SCHULTZ JR.

  I, John A. Schultz Jr., hereby make the following declaration with respect to the
  above-captioned matter:
      1. I am the Deputy Assistant Director for the Removal Management Division East

         which encompasses the Asia and Europe Removal and International Operations

         (“RIO”) unit as well as the Middle East/East Africa unit within the U.S.

         Department of Homeland Security (“DHS”), U.S. Immigration and Customs

         (“ICE”), Enforcement          and   Removal Operation's    (“ERO”) Removal

         Management Division (“RMD”). The RMD is located at ICE Headquarters in

         Washington, D.C. RMD provides guidance and assistance to officers

         attempting to obtain travel documents (“TDs”) for foreign nationals who are

         ordered removed. RMD collaborates with embassies and consulates, as well

         as with interagency and international networks to facilitate the efficient


                                                1
Case 2:17-cv-11910-MAG-DRG ECF No. 466-1 filed 10/26/18          PageID.12560     Page 3 of
                                     26


      removal of aliens from the United States. RMD provides nationwide Post-

      Order Custody Review (“POCR”) guidance, implements policy and

      procedures, and is responsible for providing case management support for

      aliens subject to a final order of removal.

   2. I have been employed with ICE since April 2003, and I have worked with ERO

      since then. From July 2016 to present, I have been employed as the RMD

      East Deputy Assistant Director in both an acting and permanent capacity.

   3. This declaration is based upon my personal knowledge, information obtained

      from other individuals employed by ICE, and information obtained from DHS

      records. I am aware of the facts and circumstances of Hamama, et al., v.

      Adducci, et al., 2:17-cv-11910, in the U.S. District Court for the Eastern District

      of Michigan, Southern Division. I also have knowledge of ICE’s efforts to

      arrange for the removal of Iraqi nationals that have been ordered removed from

      the United States. As RMD East Deputy Assistant Director, I have worked

      on matters related to repatriation of Iraqi nationals.

   4. I have read the Petitioners/Plaintiffs’ Motion for Sanctions (“Sanctions

      Motion”) (ECF 381). I can attest to the following and if called as a witness I

      would testify that:




                                            2
Case 2:17-cv-11910-MAG-DRG ECF No. 466-1 filed 10/26/18       PageID.12561     Page 4 of
                                     26


             (1) In 2017, the Government of Iraq (“GOI”) expressed their

             willingness to accept the return of all Iraqi nationals with final orders

             of removal without limitation;

             (2) ICE will be able to secure TDs for all Iraqi nationals with final

             orders of removal. While ICE pursued 280 TDs in May/June 2017 prior

             to this court’s Temporary Restraining Order (ECF 32), ICE did not

             pursue the TDs after July 24, 2017 when the permanent injunction was

             issued (ECF 87). Furthermore, the 24 denials in the June 7, 2017 letter

             were not related to the 280 TDs presented in May/June 2017, which is

             why I stand by my statements in my November 30, 2017 declaration,

             ECF 158-2 ¶¶ 7-8;

             (3) Because the Embassy of Iraq historically did not issue TDs, ICE

             pursued removals through a charter flight using manifests and, in early

             2017, the Iraqi Government agreed to accept the April 2017 charter

             flight using manifests. After Iraq’s March 2017 statement of

             cooperation regarding the repatriation of 1,400 Iraqi nationals subject

             to final orders of removal, discussions I had with the Iraqi Ambassador

             and given the fact that Iraq did issue TDs for the April 2017 charter

             flight, it was my understanding that Iraq would continue to issue TDs

             going forward; and


                                          3
Case 2:17-cv-11910-MAG-DRG ECF No. 466-1 filed 10/26/18        PageID.12562     Page 5 of
                                     26


             (4) This court’s first injunction that was issued on June 22, 2017 only

             affected Detroit, Michigan. On Friday, June 23, 2017, ICE was

             prepared to remove approximately 60 Iraqi nationals, excluding the

             individuals from Detroit, Michigan. However, due to the failure of Iraqi

             officials to conduct TD interviews on June 25, 2017, and given the Iraqi

             government’s inability to accept the flight as scheduled but willingness

             to receive it at a later time, which may have been a result of the Eid Al-

             Fitr (“EID”) holiday which is celebrated at the end of Ramadan, as well

             as extensive media attention and Congressional letters surrounding the

             Hamama litigation, on June 26, 2017, I postposed the flight for

             additional time to work with the Iraqi Government on identifying an

             appropriate date to reschedule the June charter flight. Later that day, I

             was informed that the court in Hamama issued a nationwide TRO (ECF

             43), which is why the flight remained postponed. Had the TRO been

             lifted, I am confident that we would have been able to complete the

             removal of the approximately 60 individuals. On July 12, 2017, I had

             to cancel the June flight altogether to avoid incurring certain charges,

             as discussed in more detail below, but my plan was to reschedule the

             flight if the TRO was lifted. On July 24, 2017, however, I was informed

             that the court issued a preliminary injunction.


                                          4
Case 2:17-cv-11910-MAG-DRG ECF No. 466-1 filed 10/26/18        PageID.12563     Page 6 of
                                     26


   5. I have previously submitted two declarations dated July 20, 2017 (ECF 81-4)

      and November 30, 2017 (ECF 158-2), detailing the U.S. Government’s efforts

      to remove Iraqi citizens with final orders of removal. I stand by my statements

      made in these declarations and offer this declaration to address some specific

      questions raised by the Sanctions Motion.

                          The Iraqi Statement of Cooperation

   6. In paragraph 5 and 6 of my July 18, 2017 declaration, and in paragraph 4 of my

      November 30, 2017 declaration, I reference “renewed discussions” and

      negotiations between the United States and Iraq. What I am referring to is Iraq’s

      statement of cooperation that is memorialized in the March 12, 2017 U.S.

      Department of State Cable that was produced at ICE – 0271129-32, attached as

      Exhibit 1 to this declaration. That statement indicated that Iraq would accept

      1,400 Iraqi nationals with final orders of removal, and did not place any

      limitations on that agreement, which is why I understand that Iraq will take back

      all Iraqi nationals with final orders of removal regardless of whether they are

      volunteers, asylum seekers or otherwise. Exh. 1.

   7. On April 19, 2017, ICE conducted its first charter flight since 2010 consisting

      of eight (8) Iraqi nationals. ICE had expected the Iraqi Government to accept

      the flight and the Iraqi nationals utilizing a manifest and without issuing




                                           5
Case 2:17-cv-11910-MAG-DRG ECF No. 466-1 filed 10/26/18        PageID.12564    Page 7 of
                                     26


      individual TDs. However, Iraqi officials issued individual Laissez Passer

      documents for the eight individuals on April 18, 2017.

   8. After the successful charter flight in April, ICE started planning large scale

      charter flights to address the backlog of Iraqi nationals who had final orders.

      Between May 4 and June 6, 2017, Supervisory Detention and Deportation

      Officer Christopher George and Detention and Deportation Officer Julius

      Clinton sent via e-mail approximately 280 TD packages to U.S. Department of

      State (“DOS”) officials in Baghdad. The DOS officials submitted the

      documents to Iraqi officials with a diplomatic note. Exh. 2, ICE-0269224.

   9. The “blanket denial letter of June 7, 2017” denying the TDs for 24 individuals

      was a response to TD packets requested years earlier and was not related to the

      280 TD packets submitted in the May/June 2017 time frame. From the best that

      ICE can determine, most of those TD packages were submitted years earlier.

      For example, ICE records show that many of those TD applications were

      submitted in person to the Iraqi Embassy in D.C. at a meeting on April 14, 2014.

      Additionally, from ICE records it also appears that some were not submitted to

      the Iraqi Embassy in D.C., but rather submitted directly to the Iraqi Consulate

      in Detroit, Michigan. These TD packets were submitted before the March 2017

      agreement. The letter from June 7, 2017, (Exh. 3, ICE - 0298492-93), was not




                                          6
Case 2:17-cv-11910-MAG-DRG ECF No. 466-1 filed 10/26/18       PageID.12565    Page 8 of
                                     26


      based upon the May and June submissions which were submitted directly to

      DOS officials in Baghdad with a diplomatic note.

   10. To explain further what ICE was working on prior to this Court’s first June

      TRO, I have prepared a timeline below (a.-l. produced at Exh. 4, ICE –

      0269224):

        a. May 15, 2017: The first non-detained Iraqi national with a final removal

           order is arrested as the start of the operation to begin removing non-

           detained Iraqi final order cases.

        b. May 16, 2017: 64 non-detained final order cases were submitted to the

           DOS for TD presentation.

        c. May 17, 2017: 26 detained final order cases were sent to DOS for

           presentation to the Iraqi Ministry of Foreign Affairs [MFA]. These cases

           were from TD requests made to RIO by the field offices. No TD request

           for this subject was submitted to RIO.

        d. May 22, 2017: 149 additional non-detained final order cases were

           submitted to the DOS for TD presentation. The lists of 239 cases ready to

           be presented to the Iraqi MFA for the upcoming charter was sent to Air

           Ops, Field Ops, and RIO. The lists contained 26 detained final order cases

           with pending TD requests; the remainder were non-detained final order




                                               7
Case 2:17-cv-11910-MAG-DRG ECF No. 466-1 filed 10/26/18          PageID.12566     Page 9 of
                                     26


           cases that had excellent identification documents which RIO anticipated

           would result in easily obtaining TDs.

        e. May 24, 2017: RIO received a TD request for a detained Iraqi national

           which was forwarded to DOS. The list was now at 240 cases total. DOS

           requested RIO not submit anymore more cases for presentation at this time.

        f. May 25, 2017: DOS submitted all 240 TD presentations to the Iraqi MFA

           along with a diplomatic note for the upcoming June charter flight. The

           subject in question was not on the list as he was not part of the non-detained

           cases review and no TD presentation for the subject was made to RIO as a

           detained case.

        g. May 30, 2017: ICE established June 28, 2017, as the removal date for the

           charter flight. As the field continued to make arrests of Iraqi nationals with

           final orders, RIO noticed there were individuals arrested who were not

           included on the original list of 240 cases submitted to the Iraqi MFA for

           approval. RIO asked DOS if it could submit cases not included on the list

           of 240, in order to fill the charter flight. DOS agreed to allow RIO to submit

           more cases but requested them ASAP.

        h. May 31, 2017: RIO conducted a detained docket review and noticed the

           subject in question was already scheduled for a commercial flight.




                                            8
Case 2:17-cv-11910-MAG-DRG ECF No. 466-1 filed 10/26/18          PageID.12567   Page 10 of
                                      26


        i. June 1, 2017: DOS informed RIO that June 6, 2017, was the deadline to

           submit the new cases for individuals who were arrested as part of the

           operation.

        j. June 6, 2017: 40 add-on cases were submitted to DOS for the June charter.

        k. June 8, 2017: RIO received confirmation that the second leg of the Iraqi

           charter, from Cairo to Baghdad, was a go.

        l. June 9, 2017: At this point ICE had more aliens in custody than seats on

           the plane; only room for 75, but total cases ready was at 90; 17 cases were

           identified for the future July charter due to field arrests.

        m. June 12, 2017: Charter passenger list was submitted to ICE Air Ops. See

           Exh. 5, ICE – 269677.

    11.To address the assertion that the U.S. Government had not entered into an

       agreement with Iraq about the return of Iraqi nationals, ICE has turned over

       hundreds of e-mails demonstrating that an agreement existed. The following

       are two e-mails that explicitly summarize efforts by the DOS pertaining to the

       March 2017 agreement and the June charter, which postdate the vague assertion

       made in the e-mail at Exh. 6, ICE - 0269475:

        a. E-mail dated June 16, 2017 from Andrew Miller to ICE Officers

           Christopher George and Julius Clinton produced at Exh. 7, ICE – 296919:

           “I just talked to Ambassador Silliman, who relayed a conversation he had
           with Iraqi Ambassador to the U.S. Farid Yaseen. Ambassador Yaseen has
                                             9
Case 2:17-cv-11910-MAG-DRG ECF No. 466-1 filed 10/26/18        PageID.12568    Page 11 of
                                      26


           offered to provide the travel documents for the deportees from
           Washington, without waiting for go ahead from Baghdad. He needs the
           information on who is to be deported, so they can research and confirm
           citizenship.

           I would recommend that a combined State/ICE group meet with or provide
           the Ambassador that information as soon as possible. The first attachment
           is Chris's full manifest for the June charter. The second is a version I cut
           down to send to the Ministry of Foreign Affairs in Baghdad. That has only
           bio information on the passengers. The third is one example of the packets
           we have received from ICE to send to the Ministry. They are very nicely
           detailed, and the information on citizenship varies from person to
           person. In this case, citizenship was confirmed by a twelve year old fax
           from the Iraqi Embassy itself!”

        b. Email on June 16, 2017 from Peter Shea to ICE Officers Christopher

           George and Julius Clinton produced at Exh. 8, ICE – 269619-20:

           “When DAS Pennington and Bryan met Amb Yaseen earlier this week,
           there was no hint that the GOI might be backing away from its
           commitment to proceed.” (emphasis added).

          The Impact of the Court’s Orders on the Repatriation Process

    12. Therefore, in June 2017, ICE was actively planning for a larger Charter flight

       to depart the United States on June 28, 2017. As part of that plan, ICE had

       taken into custody Iraqi nationals with final orders and had transported them to

       an ICE staging facility in Arizona, so that Iraqi officials could interview the

       aliens and issue a flight manifest.

    13. These efforts are demonstrated in an email on June 24, 2017 from myself to

       Bryan Koontz, stating “We are still moving forward as if the flight will leave



                                             10
Case 2:17-cv-11910-MAG-DRG ECF No. 466-1 filed 10/26/18         PageID.12569   Page 12 of
                                      26


       as scheduled on the 28th.” (Exh. 9, ICE - 269326). However, that same day,

       Petitioners filed a motion to make the TRO nationwide. ECF 77.

    14. On or around Sunday, June 25, 2017, Iraqi government officials were

       scheduled to interview the detainees at the FDC in Arizona. However, they

       postponed their visit at the last minute. When ICE scheduled the June charter

       for June 28, ICE was unaware that it was the holiday, EID.

    15. On June 26, 2017, ICE decided to postpone the June 28, 2017 charter flight

       because the Iraqi officials did not interview the detainees as scheduled and

       approval for the flight to land had not yet been granted. ICE was trying to work

       through the U.S. Embassy in Baghdad to identify a new date.

        a. This is explained in my email dated Monday, June 26, 2017 at 7:18 PM to

            Johnny Williams produced at Exh. 10, ICE – 269253 stating:

          “The charter for this week has been postponed. We are continuing to work
          through the US Embassy in Baghdad and the Iraq Embassy in DC to identify
          a new date.”

    16. During this time, I also received information that on June 22, 2017, U.S.

       Representative Jim Cooper wrote a letter requesting that the Iraqi Consulate

       halt issuance of all TDs for Iraqi nationals. See Exh. 11.

    17. On June 26, 2017, this Court entered a nationwide injunction prohibiting ICE

       from removing Iraqi nationals. (ECF 87) That night, I was advised that the




                                            11
Case 2:17-cv-11910-MAG-DRG ECF No. 466-1 filed 10/26/18        PageID.12570    Page 13 of
                                      26


       injunction applied nationwide and that no Iraqi national could be removed for

       at least 14 days.

    18. On June 27, 2017, I remained hopeful that ICE could continue to make

       headway in the repatriation process. At 4:33 p.m. I sent an e-mail stating that

       while “we are standing by as [the TRO] unfolds, but we hope that post can make

       some headway in country regarding the agreement of a date for the charter.”

       Exh. 12, ICE - 0268971.

    19. Then, on July 5, 2017, I received an e-mail from Scott Riedmann advising me

       that he had spoken with Dr. Rikabi from the Iraqi MFA and that the Prime

       Minister’s Office approved proceeding with the repatriation. See Exh. 13, ICE

       - 0268969. This e-mail states:

        a. “I wanted to let you know I spoke with Dr. Rikabi from the MFA today
           and he told me the PMs office gave them the go-ahead on deportations.
           He said I should provide him a date for the next flight as soon as we know.
           I explained the current court situation and he understood, but I told him we
           would let him know a date as soon as we were able to determine it, given
           the current status.

            As far as numbers, he did not mention a specific amount, but we know
            from previous discussions that their preferred amount is 60 per flight, at
            least for now and until we can establish a reasonable return schedule. Amb
            Silliman will be in DC in a few days and I think is planning to meet with
            you all to discuss.

            The Iraqi Embassy in Washington is the next piece of the puzzle. They will
            need to be geared up to meet with detainees/issue travel docs, or whatever
            they feel they need/want to do. I’m sure Amb Silliman will meet with Amb
            Yaseen as well to discuss.”


                                           12
Case 2:17-cv-11910-MAG-DRG ECF No. 466-1 filed 10/26/18      PageID.12571    Page 14 of
                                      26


    20. I replied to Scott Riedmann’s e-mail on July 5, 2017, to inform him that, “We

       will do 60 on this flight but need to have 75 on subsequent flights as we have

       over 200 final order cases in custody.” Exh. 14, ICE - 0268968.

    21. On the evening of July 5, 2017, I received ICE counsel regarding scheduling

       of the flight, and I decided not to schedule the exact flight date due to the

       uncertainty of the long-term impact of the TRO. I was not familiar with stays

       of removals in my past efforts to repatriate large numbers of individuals and

       was not sure what would happen.

    22. I began to coordinate with Jorge Tenarodriguez who informed me that the

       timing of the flight depended on where ICE chose to make a “tech spot” which

       is a detainee transfer point.   Third country transit arrangements require

       minimum scheduling time and notice before a flight can be scheduled.

       Therefore, a July 13th date landing in Baghdad would only give ICE one week

       to coordinate. I knew that we could not wait several weeks for landing

       clearance in Cairo because this was supposed to be a “normalized process in

       which we will have a flight each month.” Exh. 15, ICE – 0269064.

    23. On July 5, 2017, given the TRO, I was ready to elevate the flight schedule

       because I understood we were working under tight time constraints. Exh. 16,

       ICE – 0269173-75.




                                          13
Case 2:17-cv-11910-MAG-DRG ECF No. 466-1 filed 10/26/18        PageID.12572     Page 15 of
                                      26


    24. On July 6, 2017, I received good news from Peter Shea in the email below

       produced at Exh. 17, ICE - 0268966:

     a. “This afternoon with Amb Yaseen I previewed the aim for a July 13 flight if
        the court injunction is removed (I've still not seen anything yet). I told him
        this could be 60 pax, but in future months we want to see that number increase.
        Fareed reiterated his willingness to cooperate. He is awaiting new
        instructions from Baghdad, including to clarify if the embassy may issue
        travel docs to all removal cases, or only those who had been convicted of
        felonies and have served their sentences. I reiterated that U.S. law does
        not differentiate, that Iraq has an obligation to accept all, and that we
        believe PM Abadi understands this. Fareed understood.

        As for the 13th date, the Ambassador noted that it will be hard logistically for
        the Embassy to make work unless it's decided today or perhaps tomorrow at
        the latest. Fareed would have to get his team to the holding facility Friday or
        Monday, after he gets instructions. I expect Amb Yaseen will reach out to you
        John as well.” (emphasis added).

    25. By July 7, 2017, I was informed that the TRO had been extended until July 24,

       2017, and that “MP has asked that we start making arrangements for the flight

       to go the week of July 24.” MP refers to Marlen Pineiro, the Assistant Director

       for Removal. Exh. 18, ICE - 0269063.

    26. Because of the TRO’s extension I was prepared to move quickly, advising that:

       “There are about 90 or so detained in Mesa and most of them are criminals.

       Again it would be helpful for the PM’s office to dispatch the Embassy to Mesa

       to conduct the interviews so that once the TRO is lifted we can move quickly.”

       Exh. 19, ICE - 0297660. By July 11, 2017, I was informing my team that I had

       met with Ambassador Silliman that day. The plan was to proceed with the


                                           14
Case 2:17-cv-11910-MAG-DRG ECF No. 466-1 filed 10/26/18         PageID.12573    Page 16 of
                                      26


       removal of 60 Iraqi nationals on July 25. But, this was contingent on two

       things: (1) that the TRO was lifted, and (2) that Iraq would proceed with the

       interviews in Arizona. Exh. 20, ICE - 0268963.

    27. On July 12, 2017, the June flight was cancelled. This is summarized in the e-

       mail I received from Johnny Williams:

        a. “The Iraqi mission has been cancelled as requested. TR has been notified
           to cancel the non-U.S. flag portion from Cairo to Baghdad too. Since he
           signed the contract yesterday we will likely incur a penalty for the
           cancellation too. Also as discussed, we have reassigned the RON for the
           Djibouti mission to Dakar as the carrier is unable to acquire the requisite
           visas in the short time window we have available before he mission date.

           To summarize where we are on the cancelation penalties, we will be paying
           70%, or about $450k, for the Iraqi mission not the full 100%. The next
           time we reschedule the Iraqi mission it will be invoiced as a new contract.”
           Exh. 21.

       ICE was making all possible efforts to keep the Iraq charter flight. However,

       with the delay from the original June 24th TRO, which was extended on July 5

       and then to July 24, ICE was put in the impossible position of guessing when it

       would be legally permitted to remove these Iraqi nationals.


       Rescheduled flights usually must occur within 30 days and require a certain

       amount of advanced notice and third country clearance. Due to the preliminary

       injunction, and the uncertainty of when it would be lifted, ICE could not provide




                                           15
Case 2:17-cv-11910-MAG-DRG ECF No. 466-1 filed 10/26/18        PageID.12574    Page 17 of
                                      26


       a viable date with certainty after July 24th to reschedule the two parts of the

       flight: U.S. to Cairo and then Cairo to Baghdad.


    28. The Iraqi interview process continued. By July 19, 2017, the Consulate had

       finished all the Iraqi interviews. That morning, Christopher George e-mailed

       me stating that:

        a. “The Consulate kept stating the agreement was to interview 62, Im not sure
           where that number came from, but I pressed back and got them to interview
           everyone on our list, 60 primary cases and the 20 alternates. Several aliens
           refused to speak to the Consulate or acknowledge their legitimacy, but
           were given access to their Consulate and choose to be that way. They did
           somehow manage to interview each alien one on one, took notes, and
           seemed very much pleased with how the process went.” Exh. 22, ICE -
           0271031.

    29.On July 24, 2017, the court issued a preliminary injunction prohibiting ICE

       from removing all Iraqi nationals covered under the class without providing a

       time frame for future removal. As of this date, ICE no longer continued to seek

       issuance of the recently requested TDs, including the TD packages submitted

       in May and June which facilitated the interviews that were conducted in July.




                                           16
Case 2:17-cv-11910-MAG-DRG ECF No. 466-1 filed 10/26/18         PageID.12575     Page 18 of
                                      26




                               See Schultz Dep. at 189-194; Exh. 23, ICE-0271028;

       Exh. 24, ICE-0296029-34.

    31. While Petitioners cite to an e-mail from Joshua Coster (ECF 376-2, ¶ 24.d),

       Joshua Coster was not engaged in the removal of Iraqi nationals. The portion

       of that e-mail that Petitioners refer to was an opinion formed by him after he

       attended a meeting discussing the litigation. Part of the e-mail is redacted

       because the main portion of it was dealing with the litigation at hand and not

       any TD issues. Joshua Coster did not have any knowledge of the TD process.

       After I received this e-mail from Joshua Coster, I did not think that there were

       any problems with the TD process, other than ICE’s inability to remove Iraqi

       nationals due to the subject injunction. Exh. 25, ICE - 0296142.

    32.The U.S. Government requests that foreign governments take appropriate steps

       to confirm the citizenship of aliens suspected to be their nationals, including by

       conducting interviews where necessary; the timely issuance of TDs, where

       appropriate; and accepting the physical return of their nationals by scheduled

       commercial flights or, where necessary, special charter flights. Any lack of




                                            17
Case 2:17-cv-11910-MAG-DRG ECF No. 466-1 filed 10/26/18         PageID.12576    Page 19 of
                                      26


       cooperation from the nation of origin delays, and in many cases, inhibits the

       removal process. Such uncooperative countries are referred to as recalcitrant.

    33. Twice a year ICE conducts an analysis of countries’ cooperation levels in terms

       of ICE’s removal mission. Factors that could lead to a country being classified

       as recalcitrant include: hindering ICE’s removal efforts by refusing to allow

       charter removal flights into the country, and denials or delays in issuing TDs,

       such as passports.

    34.Since January 2017, DHS has removed eight countries from a list of recalcitrant

       countries maintained by ICE — including Iraq and Somalia. Other countries

       may be considered uncooperative or at risk of non-compliance and this is

       constantly being evaluated.

    35.Pursuant to her authority under Section 243(d) of the Immigration and

       Nationality Act (INA), Secretary of Homeland Security Kirstjen Nielsen may

       notify the Secretary of State that a foreign government has denied or

       unreasonably delayed accepting their nationals ordered removed from the

       United States, and as such granting of visas for individuals from these countries

       should be discontinued. As a result, the Secretary of State will order consular

       officers in these countries to discontinue granting visas. These sanctions will

       remain in place on each of these respective countries until the Secretary of




                                           18
Case 2:17-cv-11910-MAG-DRG ECF No. 466-1 filed 10/26/18       PageID.12577    Page 20 of
                                      26


       Homeland Security notifies the Secretary of State that cooperation on removals

       has improved to an acceptable level.

    36. Visa sanctions have been implemented upon eight countries in the past:

       Guyana in 2001; the Gambia in 2016; Cambodia, Eritrea, Guinea, and Sierra

       Leone in 2017; and Burma and Laos in 2018.


                          Manifests and Travel Documents

    37. The concept of utilizing a manifest to remove individuals via a charter flight

       rather than having TDs issued was the result of limited cooperation with the

       Iraqi Embassy in Washington, D.C. After the Iraqi Government reported the

       statement of cooperation in March 2017, Respondent ICE understood that Iraq

       would be issuing TDs in the removal process.

    38. I recognize that in Michael Bernacke’s declaration (ECF 184-2, ¶6) he believed

       that these flights would be going forward without TDs, using manifests instead.

       It was my understanding, however, that the process going forward would be to

       have TDs.     I may not have clearly communicated that based upon my

       discussions with Iraqi officials following the March 2017 cable indicating that

       Iraq would be issuing TDs for the flights going forward. It is likely that this

       miscommunication is why Michael Bernacke stated in his declaration that ICE

       would be using manifests for the larger charter flights. In my professional

       experience, there is no functional difference between using manifests versus

                                           19
Case 2:17-cv-11910-MAG-DRG ECF No. 466-1 filed 10/26/18         PageID.12578     Page 21 of
                                      26


       using TDs. For example, I originally thought that the April 2017 flight would

       be going forward with a manifest. However, the night before it was scheduled

       to leave, Iraq produced TDs. This process did not cause a delay in the flight’s

       scheduled departure.       Charter flights can go forward with either TDs or

       manifests. Charter flights just need the country to agree to accept the individual

       which is why ICE can use manifests. Using a commercial flight, on the other

       hand, requires TDs.

    39. Because Respondent ICE and the Iraqi Government have successfully held

       four rounds of consular interviews since May 2018, and Iraq has issued TDs for

       all of those individuals that it has determined are Iraqi nationals, Respondent

       ICE has not inquired further about using manifests for charter flights instead of

       TDs. Furthermore, the candidate pool of actionable cases was limited due to the

       injunction, so there has been no apparent need for a large charter mission.

    40. After the statement of cooperation in March 2017, the Iraqi Embassy indicated

       that it would issue TDs for individuals being removed. Therefore, there was no

       need to pursue utilizing a manifest in place of TDs. Respondent ICE has not

       had enough cases where individuals can be removed via a large charter flight to

       justify exploring this avenue, and so has not continued to inquire about using a

       manifest in lieu of TDs.




                                            20
Case 2:17-cv-11910-MAG-DRG ECF No. 466-1 filed 10/26/18         PageID.12579     Page 22 of
                                      26


    41. The statements I made in my July 20, 2017 declaration (ECF 81-4 ¶ 4) remain

       accurate. Iraq has and continues to agree to use charter flights for the

       repatriation of Iraqi nationals. There was a charter flight in May 2018, and one

       is scheduled for later in 2018.

    42.ICE has received numerous TDs throughout fiscal year 2018, at this time

       amounting to approximately 72. I still agree with my November 30, 2017

       statement (ECF 158-2 ¶ 8) because Iraq continues to issue TDs for Iraqi

       nationals.

        ICE Removes Individuals Who Do Not Volunteer to Return to Iraq

    43.It is my understanding, as laid out in Respondent ICE’s responses to Petitioners’

       Interrogatory No. 1, as well as based on my own personal knowledge, that the

       process is exactly the same for Iraqi nationals who declined to sign an Iraqi

       Government form stating that they were willing to return to Iraqis it is for Iraqi

       nationals who agree to sign the GOI form and for Iraqi nationals who were not

       presented with the form at all. In May 2018, the Iraqi Government asked Iraqi

       nationals at consular interviews to sign the voluntary form. For the six

       individuals that declined to sign the form, Respondent ICE sought additional

       approval directly through its DOSS counterpart in Baghdad. In June and July

       2018, the Iraqi Government continued to request Iraqi nationals to sign the

       voluntary form at consular interviews, despite Respondent ICE’s requests that


                                            21
Case 2:17-cv-11910-MAG-DRG ECF No. 466-1 filed 10/26/18          PageID.12580      Page 23 of
                                      26


       they stop using the form. In June and July 2018, Respondent ICE began sending

       a letter with limited biographical information to the Iraq Embassy for all Iraqi

       nationals participating in consular interviews. In September 2018, the Iraqi

       Government did not ask Iraqi Nationals to sign the voluntary form at consular

       interviews, and Respondent ICE sent the biographical information letter for all

       participants in the interviews.

    44. The letter Respondent ICE sends to the Iraqi Government (which is for all Iraqi

       Nationals, contains limited biographical information associated with the

       alien(s), such as alien registration number, date of birth, criminal history in the

       United States; confirmation of the issuance of a final order of removal; and a

       statement that the final order is administratively final. Respondent ICE has also

       continued to meet with representatives of the Iraqi Government to request that

       TDs are issued in a timely fashion. ICE is not asking Iraq nationals to sign the

       voluntary form.

    45. It was communicated to me on July 2, 2018 by the Iraqi Ambassador, the

       Deputy Chief of Mission, and the First Secretary that the Iraqi Government

       expects to issue TDs for all individuals it determines to be Iraqi nationals,

       regardless of whether they state they wish to return to Iraq voluntarily.

    46. The Iraqi Government issued 15 TDs for Iraqi nationals who refused to sign

       the GOI voluntary return form at their consular interviews. These TDs were


                                            22
Case 2:17-cv-11910-MAG-DRG ECF No. 466-1 filed 10/26/18          PageID.12581     Page 24 of
                                      26


       provided to Respondent ICE by the Iraqi Government on July 13, 2018 and on

       September 5, 2018.

    47. At present, it is my understanding that the process of obtaining TDs or

       authorization for repatriation from the Iraqi Government is not affected by an

       Iraqi national’s expressed desire (written or verbal) to return or expressed desire

       (written or verbal) to not return to Iraq. As indicated above, it is also my

       understanding that the Iraqi Government is issuing TDs for Iraqi nationals

       regardless of voluntariness. This has been demonstrated through Iraq issuing

       TDs for 12 individuals who declined to sign the voluntary form.

    48. It is my understanding that the Iraqi Government no longer requests Iraqi

       nationals to sign the voluntary form.

    49. Over the last year, the process for obtaining Iraqi TDs has changed and

       continues to be an evolving process. While ICE has made efforts to stop the

       inclusion of a voluntary form as part of Iraq’s interview process, as of

       September 2018, the GOI has confirmed to me that it is no longer using the

       voluntary form.


    50. Between July 24, 2017 and November 30, 2017, ICE only sought TDs to be

       issued for individuals going through the voluntary removal process because it

       was the only way to lift this Court’s preliminary injunction. Based on the

       Court’s ruling, ICE could not remove any other individuals, and it seemed to be

                                            23
Case 2:17-cv-11910-MAG-DRG ECF No. 466-1 filed 10/26/18      PageID.12582    Page 25 of
                                      26


       unwise to seek a TD for an individual given the fact that TDs for Iraq expire

       after 6 months.

    51. ICE now attempts to identify and seek TDs for individuals who ICE believes

       will no longer be subject to this Court’s preliminary injunction before the TD

       expires.

    52. I still agree with my statement that ICE expects to receive TDs for all

       individuals that ICE has requested to be removed to Iraq (ECF 158-2 ¶ 7). The

       only exception that I have seen to date for the denial of TDs is that once ICE

       presents an individual Iraq determines that the individual is not an Iraqi

       National.




                                          24
Case 2:17-cv-11910-MAG-DRG ECF No. 466-1 filed 10/26/18   PageID.12583   Page 26 of
                                      26
Case 2:17-cv-11910-MAG-DRG ECF No. 466-2 filed 10/26/18   PageID.12584   Page 1 of
                                     10




                    EXHIBIT B
Case 2:17-cv-11910-MAG-DRG ECF No. 466-2 filed 10/26/18      PageID.12585   Page 2 of
                                     10



                    IN THE UNITED STATES DISTRICT COURT
                   FOR THE EASTERN DISTRICT OF MICHIGAN
                             SOUTHERN DIVISION

USAMA JAMIL HAMAMA, et al.,

        Petitioners and Plaintiffs,
                                                   Case No. 2:17-cv-11910
                                                   Hon. Mark A. Goldsmith
 v.
                                                   Mag. David R. Grand
                                                   Class Action
REBECCA ADDUCCI, et al.,

        Respondents and Defendants.

                 DECLARATION OF MICHAEL V. BERNACKE

      I, Michael V. Bernacke, make the following declaration with respect to the

      above-captioned matter:

         1. I am the Unit Chief for the Removal Management Division-East Unit

            Chief for the Middle East/Eastern Africa unit within the U.S.

            Department of Homeland Security (“DHS”), U.S. Immigration and

            Customs Enforcement (“ICE”), Enforcement and Removal Operation's

            (“ERO”) Removal Management Division (“RMD”). The RMD is

            located at ICE Headquarters in Washington, D.C. RMD provides

            guidance and assistance to officers attempting to obtain travel

            documents (“TDs”) for foreign nationals who are ordered removed.

            RMD collaborates with embassies and consulates, as well as with

            interagency and international networks to facilitate the efficient


                                          1
Case 2:17-cv-11910-MAG-DRG ECF No. 466-2 filed 10/26/18         PageID.12586     Page 3 of
                                     10



           removal of aliens from the United States. RMD provides nationwide

           Post-Order Custody Review (“POCR”) guidance, implements policy

           and procedures, and is responsible for providing case management

           support for aliens subject to a final order of removal.

        2. I have been employed with DHS as an immigration officer since March

           2006, and I have worked with ERO since February 2009. From October

           2017 to present, I have been employed as the Removal Management

           Division-East Unit Chief for the Middle East/Eastern Africa unit in a

           permanent capacity.

        3. This declaration is based upon my personal knowledge, information

           obtained from other individuals employed by ICE, and information

           obtained from DHS records. I am aware of the facts and circumstances

           of this case and the efforts to arrange for the removal of Iraqi nationals

           that have been ordered removed from the United States.

        4. I have read the Petitioners/Plaintiffs’ Motion for Sanctions (“Sanctions

           Motion”) (ECF 381). I can attest to the following and if called as a

           witness I would testify that:

                 (1) The U.S. reached an agreement with Iraq in 2017 where Iraq

                 expressed their willingness to accept the return of all Iraqi

                 nationals with final orders of removal without limitation;


                                            2
Case 2:17-cv-11910-MAG-DRG ECF No. 466-2 filed 10/26/18        PageID.12587   Page 4 of
                                     10



                (2) ICE will be able to secure travel documents for all Iraqi

                nationals with final orders of removal; and

                 (3) Because the Embassy of Iraq historically did not issue TDs,

                ICE pursued removals through a charter flight using manifests

                and in early 2017 Iraq had agreed to accept the April 2017

                charter flight using manifests. I understood that ICE would be

                using manifests, however, it is now my understanding that Iraq

                will continue to issue TDs going forward. There is no functional

                difference between manifests and TDs, as either will end with an

                individual being repatriated to Iraq; and

                (4) As explained to me by John Schultz, Julius Clinton, and ICE

                counsel, the flight originally scheduled for June 2017, postponed

                until July 2017, and cancelled on July 12, 2017, was a result of

                this Court’s injunction. I have previously submitted a declaration

                dated   December     22,       2017   (ECF    184-2)   (“December

                declaration”) detailing the U.S. government’s efforts to remove

                Iraqi citizens with final orders of removal. I stand by my

                statements made in this declaration and offer this declaration to

                address some specific questions raised by the Sanctions Motion.




                                           3
Case 2:17-cv-11910-MAG-DRG ECF No. 466-2 filed 10/26/18        PageID.12588     Page 5 of
                                     10



        5. As stated in my December declaration, I entered my role of Removal

           Management Division-East Unit Chief for the Middle East/Eastern in

           October 2017. My knowledge of the repatriation of Iraq nationals and

           the Hamama litigation prior to this point was based upon my

           conversations with John Schultz, Julius Clinton, and ICE counsel. I also

           reviewed the briefing documents provided to me by Julius Clinton.

           Exh. 26, ICE – 0270495 – 0270500.

        6. Specifically, in paragraph 6 of my December declaration, I discuss the

           planning of the charter flights that were set to depart in June 2017. At

           the time that I offered this declaration, my understanding was that ICE

           would be using the manifest-only approach, similar to the approach that

           ICE uses for Mexico. I recently learned that there was a difference of

           opinion within my division whether those charter flights would be

           manifest-only or whether Iraq would promptly issue TDs for these

           flights.

        7. In my experience, whether a flight is a charter flight based on manifests

           or whether every alien on board the flight has a TD, there is no

           functional difference because the receiving country has accepted its’

           national for removal. Both processes result in the national being

           removed.


                                           4
Case 2:17-cv-11910-MAG-DRG ECF No. 466-2 filed 10/26/18          PageID.12589     Page 6 of
                                     10



        8. Ultimately, the flight scheduled for June 2017 and the other flights

           scheduled for the rest of the summer of 2017 never came to fruition

           because of this Court’s injunction along with other logistical

           complications, as I have now learned from John Schultz. There are no

           current visa sanctions against Iraq. I would not recommend sanctions

           against Iraq at this time given their cooperation in the repatriation

           process. The preparation of a visa sanctions packet can be done as an

           exercise to deal with potentially recalcitrant countries.

        9. Iraq has been and continues to be willing to accept flights containing

           Iraqi nationals.    While individual and commercial flights may

           experience challenges in terms of logistical planning and execution, in

           the case of Iraq, those have largely resulted from capacity issues from

           the Department of State (“DOS”) and certain transit issues through third

           countries. None of the logistical issues arise from Iraq’s willingness to

           accept Iraqi nationals for repatriation.

        10. In fact, recently the Iraqi Embassy has indicated a preference that ICE

           increase the volume of Iraqi Nationals being removed at one time, such

           as in a small charter rather than individual commercial removals, so that

           a delegation of Iraqi officials can meet these nationals at the airport for

           the purposes of reintegration.


                                            5
Case 2:17-cv-11910-MAG-DRG ECF No. 466-2 filed 10/26/18        PageID.12590       Page 7 of
                                     10



        11. I stand by my statements in paragraph 10 of my December declaration

           as being true at the time that they were made. At that time, ICE was

           seeking TDs for people who were no longer subject to this Court’s

           preliminary injunction or who were in the process of voluntarily

           seeking to be removed from the Court’s injunction.

        12. More recently, ICE has expanded the group of individuals for whom

           ICE is seeking TDs. ICE is now seeking TDs for individuals who ICE

           believes will no longer be subject to this Court’s preliminary injunction

           before the TD expires.

        13. To my knowledge, the only individuals who have been denied TDs are

           those that the Iraqi Government has found to not be Iraqi nationals.

        14. At present, ERO will introduce TD requests to both the Iraqi

           Consulate/Embassy in Washington D.C., and concurrently send those

           TD requests to a Department of State contact in Baghdad who submits

           these requests to the Iraqi Ministry of Foreign Affairs.

        15. As noted in Respondent ICE’s responses to Petitioners’ Interrogatory

           No. 1, and based on my own personal knowledge, for each Iraqi

           National who declined to sign a GOI form stating that they were willing

           to return to Iraq, the process is now the exact same for Iraqi Nationals

           who did agree to sign the GOI form and for Iraqi Nationals who were


                                           6
Case 2:17-cv-11910-MAG-DRG ECF No. 466-2 filed 10/26/18         PageID.12591     Page 8 of
                                     10



           not presented with the form at all. In May 2018, the GOI asked Iraqi

           Nationals at consular interviews to sign the voluntary form. For the six

           individuals that declined to sign the form, Respondent ICE sought

           additional approval directly through its Department of State counterpart

           in Baghdad and received those travel documents. In June and July 2018,

           the GOI continued to request Iraqi Nationals to sign the voluntary form

           at consular interviews, despite Respondent ICE’s requests that they stop

           using the form. In June and July 2018, Respondent ICE began sending

           a letter with limited biographical information to the Iraq Embassy for

           all Iraqi Nationals participating in consular interviews. This resulted in

           the issuance of travel documents for all individuals, regardless of

           whether they signed the form. In September 2018, the GOI did not ask

           Iraqi Nationals to sign the voluntary form at consular interviews, and

           Respondent ICE sent the biographical information letter for all

           participants in the interviews.

        16. Since June 2018, Respondent ICE sends a letter to the GOI (not just

           for Iraqi Nationals who declined to sign the GOI form, but for all Iraqi

           Nationals) that contains: limited biographical information associated

           with the alien(s), including alien registration number, date of birth,

           criminal history in the United States; confirmation of the issuance of a


                                             7
Case 2:17-cv-11910-MAG-DRG ECF No. 466-2 filed 10/26/18        PageID.12592    Page 9 of
                                     10



           final order of removal; and a statement that the final order is

           administratively final. Respondent ICE has also continued to meet with

           representatives of the GOI to request that travel documents are issued

           in a timely fashion.

        17. On July 2, 2018, it was communicated to me in person at a meeting

           with the Iraqi Ambassador, the Deputy Chief of Mission, and the First

           Secretary that the GOI expects to issue travel documents for all

           individuals determined to be Iraqi Nationals by the GOI, regardless of

           whether they state they wish to return to Iraq voluntarily.

        18. To my knowledge there are the four individuals who ICE believes to be

           Iraqi Nationals that have not yet received travel documents. One of

           those individuals, is Mr. Safaa Hashim Raoof Al Shakarchi,

              , an Iraqi National, but not a Hamama class member, who was

           released on a POCR on February 20, 2018. On September 18, 2018, I

           was informed by the San Antonio Field Office that he had violated the

           conditions of his order of supervision and have reason to believe he

           absconded to Canada. Mr. George Arthur,                   , was denied a

           TD for not having sufficient proof of Iraqi citizenship. Mr. Aalan

           Kamal,                 , and Mr. Maytham Al Bidairi,                , no




                                           8
Case 2:17-cv-11910-MAG-DRG ECF No. 466-2 filed 10/26/18   PageID.12593   Page 10 of
                                      10
Case 2:17-cv-11910-MAG-DRG ECF No. 466-3 filed 10/26/18   PageID.12594   Page 1 of 5




                      EXHIBIT 1
Case 2:17-cv-11910-MAG-DRG ECF No. 466-3 filed 10/26/18   PageID.12595   Page 2 of 5
Case 2:17-cv-11910-MAG-DRG ECF No. 466-3 filed 10/26/18   PageID.12596   Page 3 of 5
Case 2:17-cv-11910-MAG-DRG ECF No. 466-3 filed 10/26/18   PageID.12597   Page 4 of 5
Case 2:17-cv-11910-MAG-DRG ECF No. 466-3 filed 10/26/18   PageID.12598   Page 5 of 5
Case 2:17-cv-11910-MAG-DRG ECF No. 466-4 filed 10/26/18   PageID.12599   Page 1 of 2




                      EXHIBIT 2
Case 2:17-cv-11910-MAG-DRG ECF No. 466-4 filed 10/26/18   PageID.12600   Page 2 of 2
Case 2:17-cv-11910-MAG-DRG ECF No. 466-5 filed 10/26/18   PageID.12601   Page 1 of 3




                      EXHIBIT 3
Case 2:17-cv-11910-MAG-DRG ECF No. 466-5 filed 10/26/18   PageID.12602   Page 2 of 3
Case 2:17-cv-11910-MAG-DRG ECF No. 466-5 filed 10/26/18   PageID.12603   Page 3 of 3
Case 2:17-cv-11910-MAG-DRG ECF No. 466-6 filed 10/26/18   PageID.12604   Page 1 of 2




                      EXHIBIT 4
Case 2:17-cv-11910-MAG-DRG ECF No. 466-6 filed 10/26/18   PageID.12605   Page 2 of 2
Case 2:17-cv-11910-MAG-DRG ECF No. 466-7 filed 10/26/18   PageID.12606   Page 1 of 2




                      EXHIBIT 5
Case 2:17-cv-11910-MAG-DRG ECF No. 466-7 filed 10/26/18   PageID.12607   Page 2 of 2
Case 2:17-cv-11910-MAG-DRG ECF No. 466-8 filed 10/26/18   PageID.12608   Page 1 of 2




                      EXHIBIT 6
Case 2:17-cv-11910-MAG-DRG ECF No. 466-8 filed 10/26/18   PageID.12609   Page 2 of 2
Case 2:17-cv-11910-MAG-DRG ECF No. 466-9 filed 10/26/18   PageID.12610   Page 1 of 2




                      EXHIBIT 7
Case 2:17-cv-11910-MAG-DRG ECF No. 466-9 filed 10/26/18   PageID.12611   Page 2 of 2
Case 2:17-cv-11910-MAG-DRG ECF No. 466-10 filed 10/26/18   PageID.12612   Page 1 of
                                      3




                       EXHIBIT 8
Case 2:17-cv-11910-MAG-DRG ECF No. 466-10 filed 10/26/18   PageID.12613   Page 2 of
                                      3
Case 2:17-cv-11910-MAG-DRG ECF No. 466-10 filed 10/26/18   PageID.12614   Page 3 of
                                      3
Case 2:17-cv-11910-MAG-DRG ECF No. 466-11 filed 10/26/18   PageID.12615   Page 1 of
                                      3




                      EXHIBIT 9
Case 2:17-cv-11910-MAG-DRG ECF No. 466-11 filed 10/26/18   PageID.12616   Page 2 of
                                      3
Case 2:17-cv-11910-MAG-DRG ECF No. 466-11 filed 10/26/18   PageID.12617   Page 3 of
                                      3
Case 2:17-cv-11910-MAG-DRG ECF No. 466-12 filed 10/26/18   PageID.12618   Page 1 of
                                      2




                    EXHIBIT 10
Case 2:17-cv-11910-MAG-DRG ECF No. 466-12 filed 10/26/18   PageID.12619   Page 2 of
                                      2
Case 2:17-cv-11910-MAG-DRG ECF No. 466-13 filed 10/26/18   PageID.12620   Page 1 of
                                      4




                    EXHIBIT 11
Case 2:17-cv-11910-MAG-DRG ECF No. 466-13 filed 10/26/18   PageID.12621   Page 2 of
                                      4
Case 2:17-cv-11910-MAG-DRG ECF No. 466-13 filed 10/26/18   PageID.12622   Page 3 of
                                      4
Case 2:17-cv-11910-MAG-DRG ECF No. 466-13 filed 10/26/18   PageID.12623   Page 4 of
                                      4
Case 2:17-cv-11910-MAG-DRG ECF No. 466-14 filed 10/26/18   PageID.12624   Page 1 of
                                      2




                    EXHIBIT 12
Case 2:17-cv-11910-MAG-DRG ECF No. 466-14 filed 10/26/18   PageID.12625   Page 2 of
                                      2
Case 2:17-cv-11910-MAG-DRG ECF No. 466-15 filed 10/26/18   PageID.12626   Page 1 of
                                      2




                    EXHIBIT 13
Case 2:17-cv-11910-MAG-DRG ECF No. 466-15 filed 10/26/18   PageID.12627   Page 2 of
                                      2
Case 2:17-cv-11910-MAG-DRG ECF No. 466-16 filed 10/26/18   PageID.12628   Page 1 of
                                      2




                    EXHIBIT 14
Case 2:17-cv-11910-MAG-DRG ECF No. 466-16 filed 10/26/18   PageID.12629   Page 2 of
                                      2
Case 2:17-cv-11910-MAG-DRG ECF No. 466-17 filed 10/26/18   PageID.12630   Page 1 of
                                      2




                    EXHIBIT 15
Case 2:17-cv-11910-MAG-DRG ECF No. 466-17 filed 10/26/18   PageID.12631   Page 2 of
                                      2
Case 2:17-cv-11910-MAG-DRG ECF No. 466-18 filed 10/26/18   PageID.12632   Page 1 of
                                      4




                    EXHIBIT 16
Case 2:17-cv-11910-MAG-DRG ECF No. 466-18 filed 10/26/18   PageID.12633   Page 2 of
                                      4
Case 2:17-cv-11910-MAG-DRG ECF No. 466-18 filed 10/26/18   PageID.12634   Page 3 of
                                      4
Case 2:17-cv-11910-MAG-DRG ECF No. 466-18 filed 10/26/18   PageID.12635   Page 4 of
                                      4
Case 2:17-cv-11910-MAG-DRG ECF No. 466-19 filed 10/26/18   PageID.12636   Page 1 of
                                      2




                    EXHIBIT 17
Case 2:17-cv-11910-MAG-DRG ECF No. 466-19 filed 10/26/18   PageID.12637   Page 2 of
                                      2
Case 2:17-cv-11910-MAG-DRG ECF No. 466-20 filed 10/26/18   PageID.12638   Page 1 of
                                      2




                    EXHIBIT 18
Case 2:17-cv-11910-MAG-DRG ECF No. 466-20 filed 10/26/18   PageID.12639   Page 2 of
                                      2
Case 2:17-cv-11910-MAG-DRG ECF No. 466-21 filed 10/26/18   PageID.12640   Page 1 of
                                      2




                    EXHIBIT 19
Case 2:17-cv-11910-MAG-DRG ECF No. 466-21 filed 10/26/18   PageID.12641   Page 2 of
                                      2
Case 2:17-cv-11910-MAG-DRG ECF No. 466-22 filed 10/26/18   PageID.12642   Page 1 of
                                      2




                    EXHIBIT 20
Case 2:17-cv-11910-MAG-DRG ECF No. 466-22 filed 10/26/18   PageID.12643   Page 2 of
                                      2
Case 2:17-cv-11910-MAG-DRG ECF No. 466-23 filed 10/26/18   PageID.12644   Page 1 of
                                      3




                    EXHIBIT 21
To:        Clinton, Julius
From:      Case 2:17-cv-11910-MAG-DRG
           Brooks,  Richard A                   ECF No. 466-23 filed 10/26/18                PageID.12645        Page 2 of
Sent:      Mon 6/26/2017 9:12:34 AM (UTC-04:00)                  3
Subject:   FW: Congressman Asks Iraq Not to Issue TDs - Is this Legal?

 Mr. Clinton,
 I was asked by my DFOD to forward this article regarding a request by a U.S. Rep in Nashville to the Iraqi Consulate basically asking
 to halt issuance of t/d’s for Iraqi nationals.  (a)DFOD Acuna is wondering if this should be brought to someone’s attention.  Thanks
 for your assistance.
  
 Richard A. Brooks
 Assistant Field Office Director
 ICE – Enforcement and Removal Operations




  
 From: Acuna, Brian S
 Sent: Monday, June 26, 2017 7:58 AM
 To: Brooks, Richard A
 Cc: Byrd, Thomas N; Cox, Bryan D; Smith, Gerald B; Johnson, Ronald E
 Subject: Congressman Asks Iraq Not to Issue TDs - Is this Legal?
  
 http://www.tennessean.com/story/news/2017/06/23/jim-cooper-asks-iraq-safety-assurances-nashville-kurds-
 facing-deportation/421358001/
  
 Jim Cooper asks Iraq for safety assurances for Nashville Kurds facing deportation
  
 Katherine Scheu , USA TODAY NETWORK - Tennessee 9:13 p.m. CT June 22, 2017
  

 U.S. Rep. Jim Cooper wants the ambassador of Iraq to provide him information regarding the safety of Kurdish residents
 if the United States deports them to northern Iraq from Nashville. 

 In a letter to the ambassador, Cooper, D-Nashville, wrote that if the situation at their destination in Iraq is determined to
 be dangerous, they may be excused from deportation, at least temporarily.

 "It is vitally important to determine if the dangers they could face abroad entitle them to at least temporary protection
 from removal," Cooper said.

 Cooper's letter to Ambassador Fareed Yasseen comes as U.S. Immigration and Customs Enforcement agents have
 detained at least a dozen Kurdish residents in Middle Tennessee for possible deportation. 

 After negotiations between Iraq and the U.S., Iraq has agreed to accept a number of Iraqi nationals who have deportation
 orders, according to immigration officials. 

 ICE officials have said all of those subject to deportation orders have had criminal convictions.

 According to Cooper, ICE has detained several Kurdish residents who have lived in Nashville for an extended amount of
 time and is holding them in Jena, La. 
 Cooper said for some of these Kurds, the deportation orders are more than a decade old.
 Cooper concluded his letter with three questions:
      1. Cooper asked if the Iraq Embassy could halt or slow its issuance of travel documents so that the detainees could
      seek legal counsel in the meantime.
      2. Cooper asked that if the situation in northwest Iraq is determined safe, the detained Nashville Kurds could fly
      directly to a city there and be near their families and other contacts.
      3. Cooper asked if there will be guaranteed, immediate and safe passage to northwest Iraq from Baghdad if
      residents are not able to fly directly to northwest Iraq.
NashvilleCase   2:17-cv-11910-MAG-DRG
           has the                            ECF
                   largest Kurdish community in the No.
                                                    U.S.,466-23  filed 10/26/18
                                                          and3Cooper said           PageID.12646
                                                                          the residents                 Page
                                                                                        lead upright lives,    3 of
                                                                                                            have earned
their places in American society and some have been under court supervision.

Nashville Mayor Megan Barry also wrote a letter concerning immigration officials, criticizing ICE agents for tactics
that she said posed a greater danger to public safety.

Barry said ICE's usage of the word "police" on agents' uniforms undermined efforts made by Metro police to build
relationships with the immigrant community in and around Nashville.  As the Trump administration works to advance its
travel bans, Nashville has seen an increase in the number of arrests ICE makes.

Brian S. Acuna
 
New Orleans Field Office
ICE - Enforcement and Removal Operations
 
Case 2:17-cv-11910-MAG-DRG ECF No. 466-24 filed 10/26/18   PageID.12647   Page 1 of
                                      2




                    EXHIBIT 22
Case 2:17-cv-11910-MAG-DRG ECF No. 466-24 filed 10/26/18   PageID.12648   Page 2 of
                                      2
Case 2:17-cv-11910-MAG-DRG ECF No. 466-25 filed 10/26/18   PageID.12649   Page 1 of
                                      2




                    EXHIBIT 23
Case 2:17-cv-11910-MAG-DRG ECF No. 466-25 filed 10/26/18   PageID.12650   Page 2 of
                                      2
Case 2:17-cv-11910-MAG-DRG ECF No. 466-26 filed 10/26/18   PageID.12651   Page 1 of
                                      7




                    EXHIBIT 24
Case 2:17-cv-11910-MAG-DRG ECF No. 466-26 filed 10/26/18   PageID.12652   Page 2 of
                                      7
Case 2:17-cv-11910-MAG-DRG ECF No. 466-26 filed 10/26/18   PageID.12653   Page 3 of
                                      7
Case 2:17-cv-11910-MAG-DRG ECF No. 466-26 filed 10/26/18   PageID.12654   Page 4 of
                                      7
Case 2:17-cv-11910-MAG-DRG ECF No. 466-26 filed 10/26/18   PageID.12655   Page 5 of
                                      7
Case 2:17-cv-11910-MAG-DRG ECF No. 466-26 filed 10/26/18   PageID.12656   Page 6 of
                                      7
Case 2:17-cv-11910-MAG-DRG ECF No. 466-26 filed 10/26/18   PageID.12657   Page 7 of
                                      7
Case 2:17-cv-11910-MAG-DRG ECF No. 466-27 filed 10/26/18   PageID.12658   Page 1 of
                                      2




                    EXHIBIT 25
Case 2:17-cv-11910-MAG-DRG ECF No. 466-27 filed 10/26/18   PageID.12659   Page 2 of
                                      2
Case 2:17-cv-11910-MAG-DRG ECF No. 466-28 filed 10/26/18   PageID.12660   Page 1 of
                                      7




                    EXHIBIT 26
Case 2:17-cv-11910-MAG-DRG ECF No. 466-28 filed 10/26/18   PageID.12661   Page 2 of
                                      7
Case 2:17-cv-11910-MAG-DRG ECF No. 466-28 filed 10/26/18   PageID.12662   Page 3 of
                                      7
Case 2:17-cv-11910-MAG-DRG ECF No. 466-28 filed 10/26/18   PageID.12663   Page 4 of
                                      7
Case 2:17-cv-11910-MAG-DRG ECF No. 466-28 filed 10/26/18   PageID.12664   Page 5 of
                                      7
Case 2:17-cv-11910-MAG-DRG ECF No. 466-28 filed 10/26/18   PageID.12665   Page 6 of
                                      7
Case 2:17-cv-11910-MAG-DRG ECF No. 466-28 filed 10/26/18   PageID.12666   Page 7 of
                                      7
